DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office action is in response to amendment filed on November 19, 2021 in which claims 1-17 are pending in the application.

Response to Arguments
3.	Applicant's arguments filed on November 19, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that “The cited art does not teach a vehicle head unit configured to be coupled to a vehicle, the vehicle head unit comprising: a processor, a connector for electrically coupling to the vehicle and receive the vehicle data from the vehicle. The vehicle data including vehicle time of operation and vehicle trip distance data, and a second wireless transceiver, electrically coupled to the processor, operable to transmit the vehicle data wirelessly”
The Applicant is arguing new matter that just being introduced in the newly amended claims.  The Applicant is claiming:
  “a vehicle head unit configured to be coupled to a vehicle, the vehicle head unit comprising: a processor, a connector for electrically coupling to the vehicle and receive the vehicle data from the vehicle. The vehicle data including vehicle time of operation and vehicle trip distance data, and a second wireless transceiver, electrically coupled to the processor, operable to transmit the vehicle data wirelessly”.
The Applicant’s specification simply shows a vehicle head unit interface  Not “a vehicle heat unit as claimed”. 
Applicant in paragraph [0033] of the specification stated “The OBD or vehicle head unit interface 140 is an optional service to extract OBD information ….”.
not a vehicle head unit coupled to the vehicle and comprises: a processor…., a connector…., a second wireless transceiver …
Therefore, it is clear that this newly added limitation is new matter. The claim is now rejected under 35 USC 112 for containing matters that were not disclose in the original specification.
Applicant argues that Resner does not disclose that the vehicle data including vehicle time of operation and vehicle trip distance data. 
The examiner disagrees, Resner discloses that the vehicle data including vehicle time of operation and vehicle trip distance data (see at least Figs. 12A, 12B, and [0153]-[0154]).
The specification does not even show how the above operation are performed independently from each other which applicant is also arguing.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-5, and 8-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Note that in claim 1, the amended limitations of “a vehicle head unit configured to be coupled to a vehicle, the vehicle head unit comprising: 
a processor
 a connector for electrically coupling to the vehicle and receive the vehicle data from the vehicle, the vehicle data including vehicle time of operation and vehicle trip distance data; and 
a second wireless transceiver, electrically coupled to the processor, operable to transmit the vehicle data wirelessly,
the server operable to receive the vehicle data from the vehicle head unit, the server configured to calculate a distance expense based on the vehicle trip distance in the vehicle data and to calculate a time of operation expense based on the vehicle time of operation in the vehicle data,” have not been originally disclosed.
Claims 2-5, and 8-17 are also rejected using the same rationale above stated in claim 1.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim1-5 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that in claim 1, the amended limitations of “a vehicle head unit configured to be coupled to a vehicle, the vehicle head unit comprising: 
a processor
 a connector for electrically coupling to the vehicle and receive the vehicle data from the vehicle, the vehicle data including vehicle time of operation and vehicle trip distance data; and 
a second wireless transceiver, electrically coupled to the processor, operable to transmit the vehicle data wirelessly,
the server operable to receive the vehicle data from the vehicle head unit, the server configured to calculate a distance expense based on the vehicle trip distance in the vehicle data and to calculate a time of operation expense based on the vehicle time of operation in the vehicle data,” have not been clearly disclosed.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claim 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlowski et al. (U.S. Patent No. 8,645,014) in view of Resner (US 2011/0112717).
In regard to claim 6, Kozlowski et al. discloses a computing system comprising:
a server (see at least Fig. 1);
a wireless receiver electrically coupled to the server (see at least Fig. 1), the wireless receiver operable to receive wirelessly vehicle data relating to an operational state of a vehicle (see at least Fig. 1 and col. 5 lines 14-17), the server operable to receive the vehicle data via wireless receiver (see at least Fig. 1 and col. 5 lines 14-17),
Kozlowski et al. does not explicitly disclose the vehicle data including vehicle time of operation and vehicle trip distance data,
 the server configured to calculate a distance expense based on the vehicle trip distance in the vehicle data and to calculate a time of operation expense based on the vehicle time of operation in the vehicle data; and

Resner discloses that the vehicle data including vehicle time of operation and vehicle trip distance data (see at least Figs. 12A, 12B, and [0153]-[0154]).
 the server configured to calculate a distance expense based on the vehicle trip distance in the vehicle data and to calculate a time of operation expense based on the vehicle time of operation in the vehicle data (see at least Figs. 12A, 12B, and [0153]-[0154]); and
wireless transmitter, electrically coupled to the server, operable to wirelessly transmit a message for presentation in a user interface of the distance expense and the time of operation expense (see at least [0034], [0237], [0103], [0106], [0153]-[0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kozlowski et al. with the disclosure of Resner because such modification would monitor the vehicle performance system and thereby enhancing the vehicle data gathering system.

In regard to claim 7, the combination of Kozlowski et al. and Resner discloses wherein the vehicle trip distance and the vehicle time of operation are independent of each other (see at least Figs. 12A, 12B, and [0153]-[0154]).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661